Citation Nr: 0204263	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  97-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for damage to 
testicles.

4.  Entitlement to service connection for edema in both legs.

5.  Entitlement to a compensable evaluation for service 
connected fracture of the right and left mandible.

6.  Entitlement to a compensable evaluation for service 
connected facial scars.

7.  Entitlement to a compensable evaluation for service 
connected scars of the left hand, left shoulder and left 
elbow.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
and neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board is in receipt of a claim for service connection for 
myocardial infarction alleged due to stress and chronic pain 
as a result of an inservice accident that was filed directly 
with the Board in February 2002.  The Board refers the issue 
to the RO to take appropriate action with respect to this 
claim, as the Board does not have jurisdiction over this 
claim.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  



FINDINGS OF FACT

1.  A bilateral eye disability other than refractive error 
was not manifest in service.

2.  A kidney disability was not manifest in service and has 
not been attributed by competent evidence to service or an 
inservice injury.

3.  Testicular damage was not shown in service.

4.  Occasional edema in both legs has not been attributed by 
competent evidence to service or an inservice injury.

5.  The residuals of a fracture of the right and left 
mandible do not limit range of motion or mastication and are 
no more than indicative of slight displacement.

6.  Competent objective evidence that two facial scars are 
moderately disfiguring has not been presented.

7.  Scars of the left hand, left shoulder and left elbow do 
not limit function of any of the affected parts.

8.  Service connection for residuals of a back and neck 
injury was denied in an August 1995 rating decision.  The 
appellant did not appeal.

9.  The evidence submitted in support of the petition is 
cumulative of that which was before the RO at the time of the 
prior final rating decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  A kidney disability was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

3.  Damage to testicles was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

4.  Edema in both legs was not incurred in or aggravated 
during the appellant's active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

5.  The criteria for a compensable evaluation for fracture of 
the right and left mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.150, 
Diagnostic Code 9904 (2001).

6.  The criteria for a compensable evaluation for facial 
scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 
(2001).

7.  The criteria for a compensable evaluation for scars of 
the left hand, left shoulder and left elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (2001).

8.  The August 1995 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a back and neck injury has not 
been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted a claim that led to the instant 
appeal in January 1996.  The appellant contended that he had 
a deterioration of his service connected scars and mandible 
condition.  He further contended that he suffered from: 1) 
nerve damage in his neck, back, and legs; 2) arthritis in his 
neck, back and legs; 3) a bilateral vision condition; 4) 
damage to his testicles as a result of internal bleeding; 5) 
edema in both legs; and 6) a kidney condition (pain) that 
were all the direct or indirect result of the same inservice 
motor vehicle accident which led to his previously service 
connected disabilities.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the RO advised the appellant in 
June 2001 and the subsequent Supplemental Statement of the 
Case of the provisions of the newly enacted VCAA and we hold 
that both the duty to notify and assist the appellant under 
the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the prior rating decisions, the rating decision on appeal, 
the November 1996 Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims for service connection 
and increased ratings.  The appellant has been advised of the 
standard for the submission of new and material evidence.  In 
the June 2001 VCAA notification letter, the RO specifically 
advised the appellant and his representative of the evidence 
necessary to substantiate his claims for service connection 
and an increased rating.  The appellant was advised of the 
evidence previously considered, and given the opportunity to 
notify the VA as to any outstanding evidence.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at the VA Medical Center and 
the RO has made repeated requests and periodically obtained 
the ongoing post-service treatment records.  Private medical 
records identified by the appellant in the past, including 
the records from St. Mark's Hospital pertaining the inservice 
motor vehicle accident are of record.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  The appellant withdrew a 
request for a hearing before the Board in June 1997. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in 1970, 1987, 1995, 1997, and 
2000 that addressed the level of disability associated with 
the service connected conditions and also addressed the 
current diagnoses.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  Therefore, when considering 
the appellant's assertions that the claimed disabilities are 
attributable to service, we afford a high degree of probative 
value to the competent medical evidence of record including 
the service medical records.  Since the issues at hand 
clearly involve questions of medical diagnosis and medical 
causation, in the absence of competent medical support for 
his assertions the preponderance of the evidence would be 
against his claims.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

At the time of the appellant's enlistment examination in June 
1966, his eyes, vision, genitourinary system, and lower 
extremities were normal.  

In January 1967, the appellant complained that his eyes 
burned after 3-4 hours of near-work.  After examination, he 
was given a prescription for glasses.  In April 1967 he 
underwent circumcision for phimosis.

In September 1967, the appellant was involved in a motor 
vehicle accident that resulted in an acute cerebral 
concussion, a closed bilateral fracture of the mandible, a 
compound fracture of the left olecranon, a deep puncture 
wound of the left shoulder, numerous abrasions and 
lacerations of the face, elbow, and hands.  He was admitted 
to St. Mark's Hospital.  At the time of his admission to St. 
Mark's, his pupils were equal, reactive to light and 
accommodation.  Extraocular movements were normal.  His 
vision appeared to be okay.  He had normal male genitalia on 
examination.  His abdomen was flat and without masses, 
tenderness or hernia.  After he recovered from the 
concussion, he was transferred to Hill AFB Hospital.  His 
hospital course was benign.

On a service examination in May 1968, the evaluation of the 
appellant's eyes, vision, genitourinary system, and lower 
extremities was normal.  The injuries suffered in the 
September 1967 motor vehicle accident were noted, as was his 
complete recovery without complications or sequelae.  The 
appellant denied eye trouble, frequent or painful urination, 
blood in the urine, and all other pertinent medical history.

A separation examination was conducted in January 1970.  He 
denied eye trouble, frequent or painful urination, blood in 
the urine.  He reported cramps in his legs.

A VA examination was conducted in June 1970.  His pupils were 
equal, reacted to light and accommodation.  External ocular 
movements were normal.  Distant vision was 20/20 bilaterally.  
There was no evidence of varicose veins or hypostatic 
changes.  There was no inguinal hernia and his genitourinary 
system was that of a normal adult male.  No diagnoses 
relative to the claimed disabilities were made.  

At the time of a private medical examination in August 1972, 
the circumference of his thighs and calves were equal and 
there was no comment as to the presence of edema during the 
examination involving the lower extremities.

In VA Medical Center records dated in October 1986, the 
appellant complained of a history of recurring folliculitis 
in the scrotal skin, however there was no active inflammation 
on examination.  In May 1987 he was complaining of kidney 
pain and increased thirst.  In June 1987, a diagnosis of 
diabetes mellitus with obesity was indicated and that the 
appellant was probably noncompliant with oral therapy.  In 
July 1987 he was seen for diabetes mellitus.  There was no 
edema on examination.

A VA examination was conducted in October 1987.  The reported 
a kidney injury as part of the inservice motor vehicle 
accident but offered no renal or urethral complaints.  He 
complained of poor circulation.  On physical examination no 
edema was noted during the examination of the lower 
extremities.

In November 1988 his diabetes mellitus was characterized as 
uncontrolled.  There was no edema in the extremities.

In June 1991 there was trace edema in the extremities.  In 
June 1991, he had reported an 8-9 year history of a groin 
rash that consisted of red blister-like bumps and that was 
very irritated and pruritic.  He had complete resolution with 
new treatment.

In November 1995 the appellant complained of swelling around 
both ankles that had begun three months prior.  Slight 
pitting edema was present bilaterally.  Possible congestive 
heart failure was indicated.

A VA examination was conducted in July 1997.  The pupils 
reacted equally to light.  No edema was noted during 
examination of the lower extremities.  In a November 1999 
urology note, impotence was diagnosed.  The testes were 
descended bilaterally, the phallus was normal and he had a 
10-gm. prostate.  He was not interested in a urethral 
prescription.

In March 2000 records the appellant had 2+ edema bilaterally.  
In June 2000, changes were made to his diabetes mellitus and 
hypertension regimen and in July 2000 he was complaining of 
polyuria.  In February 2001 there was no edema and in August 
2001 he denied polyuria.  The entirety of the VA Medical 
Center records reflect ongoing treatment and evaluation for 
diabetes mellitus and essential hypertension with poor 
compliance on the part of the appellant with the treatment 
regimen.

In February 2002, the appellant submitted private medical 
evidence that documented a myocardial infarction in September 
2001.


-bilateral eye disability

In a statement submitted in January 1995, the appellant 
described, "some type of red condition in his eye which 
within several days passes to the other eye and then the 
condition goes away."  He did not know if it had anything to 
do with his allegation of recurring jaw infections.  
Otherwise, the appellant has reiterated a claim for service 
connection for a bilateral vision condition that has not 
otherwise been specified.

Our review of the service medical records reveals that at the 
time of entry into service the appellant had normal vision 
and no eye disease or abnormalities.  Prior to the 1967 motor 
vehicle accident he had eye complaints and was given glasses.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2001).  Otherwise, repeated 
evaluations of his eyes were normal including at the time of 
separation from service.

Our review of the post-service evidence has failed to find 
documentation of the appellant's complaints.  Furthermore, 
there is no evidence of record wherein a competent medical 
examiner has noted a current eye disability that has been 
attributed to an inservice disease or injury.  Neither has 
any opinion been rendered that wherein a current eye 
disability has been attributed to a service connected 
disability.  The appellant's statements are insufficient to 
warrant service connection.  The appellant is a lay person.  
Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  So while the 
appellant is competent to report his observations that his 
eyes are red periodically, he lacks the medical training and 
expertise to submit competent evidence of current disability 
or to attribute such to service.  Accordingly, the 
preponderance of the evidence is against the claim.


-a kidney disability

A kidney disability was not manifest in service and there is 
no evidence that at the time of the inservice motor vehicle 
accident there was a kidney injury.  There is a notation 
regarding kidney pain in 1987 and multiple entries of 
polyuria in the post-service medical records.  However these 
complaints coincided with the appellant's poor compliance 
with his regimen for treatment of diabetes mellitus.  (We 
note that service connection for diabetes mellitus claimed 
due to a pancreatic injury at the time of the inservice motor 
vehicle accident was denied in December 1986).  No competent 
examiner has attributed a current kidney disability including 
kidney pain or polyuria to service or to an inservice injury.  
The appellant's lay assertions do not amount to competent 
evidence and are outweighed by the medical evidence of 
record.  Accordingly, the preponderance of the evidence is 
against the claim.

-damage to testicles

There is no record of testicular damage or injury in the 
service medical records or in the private medical records 
associated with the inservice motor vehicle accident.  His 
genitourinary system was normal at the time of separation 
from service.  Post-service records failed to reveal any 
testicular disease or injury.  There is a record of post-
service injury as well as a scrotal rash, however neither of 
these conditions has been attributed by competent medical 
evidence to service or to an inservice disease or injury.  
Again, the appellant is not competent to link a current 
disability to service and his assertions are not supported by 
competent medical evidence.  Accordingly, the preponderance 
of the evidence is against the claim.

-edema in both legs

There is no record of edema in the lower extremities in the 
service medical records or in the private medical records 
associated with the inservice motor vehicle accident.  Post-
service medical records document intermittent extremity edema 
along with ongoing treatment for diabetes mellitus and 
hypertension.  No competent medical examiner has attributed 
edema in the legs to service or to the inservice motor 
vehicle accident.  The appellant's lay assertions do not 
outweigh the medical evidence of record.  Accordingly, the 
preponderance of the evidence is against the claim.

Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 


-fracture of the right and left mandible

Service connection for a fractured left mandible was 
established in an August 1970 rating decision and assigned a 
noncompensable evaluation.  In a January 1992 rating 
decision, the RO granted service connection for a fracture to 
the right mandible and the disability was recharacterized as 
residuals of a fracture to the right and left mandible.  The 
noncompensable evaluation was confirmed and continued.  

The appellant has claimed that his service connected mandible 
disability has deteriorated.  He asserted he developed 
infections due to the jaw condition and had been told to come 
in for regular cleanings in order to keep the infections 
down.

VA Medical Center records included a December 1991 pathology 
report that revealed a dental granuloma.

A VA dental examination was conducted in May 1995.  The 
appellant reported that he suffered from a bad odor and a bad 
taste in his mouth.  He had surgery to remove a parotid gland 
tumor in December 1980.  He reported that on three prior 
occasions he had incision and drainage inside his mouth 
because of infections.  On objective examination extensive 
dental care including endontic treatment and crowns was 
evident.  He needed cleaning and oral hygiene instructions.  
There was crowding of the teeth and bone loss with pockets, 
especially in the posterior teeth.  He was missing teeth on 
the posterior right side of the mandible.  X-rays disclosed 
surgical wires on both sides of the mandible.  Periodontitis 
and bone loss was diagnosed.  

A VA dental examination was conducted in October 2000.  On 
physical examination he appeared comfortable with no signs of 
discomfort during the examination.  His head and neck 
appeared normocephalic and atraumatic.  The right side of his 
face showed slight asymmetry and there were well-healed scars 
secondary to the prior tumor excision.  There were no 
palpable masses in the neck.  He was able to open his mouth 
without limitation and had a maximal vertical opening of 
approximately 45-mm.  This was performed without discomfort 
or limitation.  Internally there were no lesions.  The mucosa 
was thick and moist.  There was multiple missing maxillary 
and mandibular dentition.  The oropharynx was clear of 
lesions.  Cranial nerves II through XII were grossly intact.  
X-ray revealed a residual wire over the left mandibular 
posterior body.  There were no foreign bodies or pathology 
along the entire maxillary and mandibular skeleton.  There 
were no deformities or bony irregularities of the condyles.  
Based on the history and complaints and no pathological 
findings on examination, his complaints of facial and cranial 
pain might likely be residual neuropathic pain.

This disability has been rated under the criteria for rating 
malunion of the mandible.  Severe displacement is assigned a 
20 percent evaluation.  Moderate displacement is assigned a 
10 percent evaluation.  Slight displacement is assigned a 
noncompensable evaluation.  NOTE- Dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150; Diagnostic Code 9904 (2001).

The preponderance of the evidence is against a compensable 
evaluation as moderate displacement of the mandible has not 
been shown.  No pathological findings have been made on 
examination and moderate displacement has not been shown.  
There is no evidence of a loss of range of motion; rather his 
range of motion is full.  There is no evidence of loss of 
masticatory function due to residuals of the mandible 
fracture.

-facial scars

Service connection for facial scars was established in an 
August 1970 rating decision and assigned a noncompensable 
evaluation.  In the August 1996 rating decision on appeal the 
RO confirmed and continued the noncompensable evaluation.  
The appellant has contended that his service connected scars 
have deteriorated.

VA Medical Center records do not document any complaints or 
treatment relative to the facial scars.  A VA examination was 
conducted in July 1997.  The appellant reported that his 
scars were asymptomatic.  Color photographs of the head were 
available for the Board's inspection.  On general medical 
examination the facial scars were said to be located mostly 
on the forehead.  One was on the right and one on the left.  
Each measured about 1-inch long, with mild depression.  They 
were moderately defective.  Two frontal scars that were well 
healed and moderately defective were diagnosed.

Service connected facial scars are evaluated under the 
criteria for rating disfiguring scars of the head, face or 
neck.  A noncompensable evaluation is assigned for slight 
scars.  A 10 percent evaluation is assigned for moderately 
disfiguring scars.  A 30 percent evaluation is warranted for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips and auricles.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is assigned a 50 
percent evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7800 
(2001).

The preponderance of the evidence is against the claim as no 
competent medical examiner has stated that the service 
connected facial scars are moderately disfiguring.  The Board 
has considered that the VA examiner has indicated that the 
two facial scars were moderately defective, however this does 
not reflect disfigurement of his face.  Historically, the 
facial scars have never been described as moderately 
disfiguring.  In light of the fact that there is no objective 
evidence of worsening in the entirety of the record, save the 
appellant's bare assertion that his service connected 
disabilities have deteriorated, we hold that the absence of 
objective medical evidence of moderate disfigurement renders 
the preponderance of the evidence against the claim.  

-scars of the left hand, left shoulder and left elbow

Service connection for scars on the appellant's left hand, 
left shoulder and left elbow was established in an August 
1970 rating decision and assigned a noncompensable 
evaluation.  In the August 1996 rating decision on appeal, 
the RO confirmed and continued the noncompensable evaluation.  
The appellant has contended that his service connected scars 
have deteriorated.

VA Medical Center records do not document any complaints or 
treatment relative to the scars on the appellant's left hand, 
left shoulder and left elbow.  A VA examination was conducted 
in July 1997.  The appellant reported that his scars were 
asymptomatic.  On objective examination there was a 2-inch 
scar on the anterior aspect of the left shoulder.  There was 
no keloid formation.  It was nontender and nonadherent.  An 
asymptomatic left shoulder scar was diagnosed.

A VA examination was conducted in September 2001.  The 
appellant reported occasional aching in his elbow with 
weather changes, occasional aching in his left shoulder, and 
occasional pain and difficulty with writing in his left hand.  
On physical examination there was a small 1-cm. scar on the 
left anterior shoulder.  There was a posterior scar on the 
left elbow and a small 1-cm. scar on the dorsum of the left 
wrist.  All of the scars were non-tender, well healed and 
there was no scabbing, no adhesion of the scar to underlying 
tissue, and free mobility of the skin over the scar area.  
Elbows had full range of motion.  There was full range of 
motion in the left shoulder, left wrist and all of the 
fingers of his left hand with no signs of weakness.  All of 
the function of the left upper extremity was equal to the 
contralateral extremity, and there were no signs of any 
weakness, atrophy, incoordination or pain with motion.  
Asymptomatic scars of the left upper extremity as indicated 
were diagnosed.

The service connected scars are evaluated under the criteria 
for rating other scars.  These scars are rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (2001).  In the absence of evidence of 
ulceration, tenderness, or pain on objective demonstration no 
other criteria for evaluating superficial scars are 
applicable.

The preponderance of the evidence the claim as there is no 
objective evidence of limitation of function in the left 
upper extremity due to the service connected scars.



New and material evidence

The appellant is service connected for injuries suffered in 
an inservice motor vehicle accident, including scars, a 
mandible fracture and a left elbow injury.  The appellant 
contends that he suffered a back and neck injury in the same 
inservice motor vehicle accident and he has claimed service 
connection for the back and neck injury including arthritis 
and nerve damage.  Service connection for the back injury was 
denied in a February 1971 rating decision.  In a December 
1987 rating decision, the RO found that new and material 
evidence had not been submitted in order to reopen the claim 
for service connection for the back injury and also denied 
service connection for a neck injury.  In January 1992, the 
RO reconsidered the claim for service connection for back 
trauma with arthritis (with residual neck, shoulder, arm, leg 
and knee disability).  In July 1992, the RO found new and 
material evidence had not been submitted to reopen the claim 
for service connection for back trauma, this time claimed as 
a residual upper leg disability.  The RO declined to reopen 
the claim again in August 1995.  The appellant did not appeal 
any of these rating decisions.  The instant appeal stems from 
an August 1996 rating decision wherein the RO found that new 
and material evidence sufficient to reopen a claim for 
service connection for back trauma with nerve damage to the 
neck, back, and legs and arthritis in the neck, back and legs 
had not been submitted.  The issue under consideration has 
been variously phrased by both the RO and the appellant, 
however it is clear from our review of the claims folder that 
the appellant's contention has been that he suffered a neck 
and back injury in the inservice motor vehicle accident and 
that his current arthritis and other back, neck and extremity 
complaints are attributable to this injury.  Therefore, the 
issue on appeal has been characterized as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a back and neck injury 
which accurately reflects the appellant's contentions in this 
matter.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The August 1995 rating decision (and prior rating decisions) 
is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to has been 
fulfilled.  Veterans Claims Assistance Act of 2000 (VCAA) 38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Prior to considering whether new and material evidence has 
been submitted, we find that the duty imposed by the VCAA 
with regard to previously denied claims has been fulfilled.  
VA is obligated to advise a claimant of the kind of evidence 
needed to reopen a previously denied claim, see Graves v. 
Brown, 8 Vet. App. 522 (1996), but this obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the RO adequately 
fulfilled its obligation with the issuance of the many rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case which provided the law and regulations 
pertaining to new and material evidence.  A letter notifying 
the appellant as to the provisions of the VCAA was sent in 
June 2001.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The evidence before the RO at the time of the August 1995 
prior final denial consisted of the following:

Service medical records documented a normal condition of the 
spine and neck at entry into service.  In September 1967, the 
appellant was involved in a motor vehicle accident that 
resulted in an acute cerebral concussion, a closed bilateral 
fracture of the mandible, a compound fracture of the left 
olecranon, a deep puncture wound of the left shoulder, 
numerous abrasions and lacerations of the face, elbow, and 
hands.  At the time of the separation examination in January 
1970 he had full range of motion in his upper extremities, 
and the evaluation of his back, neck, lower and upper 
extremities was normal.  He denied recurrent back pain.

A VA examination was conducted in June 1970.  The appellant 
complained of back trouble.  On examination his carriage was 
erect and his gait normal.  A special orthopedic examination 
was conducted.  The appellant reported pain in the lumbar 
area at times.  Examination of the spine and lower 
extremities revealed normal range of motion and no 
abnormalities.  X-ray examination was normal.  There were no 
neurological complications as a result of the motor vehicle 
accident injuries.

VA Medical Center records dated in April 1970 documented 
complaints of a twisting sensation in his neck since the 
motor vehicle accident with no diagnosis rendered.  In 
September 1972, he underwent evaluation for complaints of 
back pain.  On examination he exhibited full range of motion 
and good strength in all extremities with no pain on flexion 
or rotation.  There was some paraverteral muscle contraction 
in the thoracic-lumbar area with some tenderness on 
palpation.  X-ray examination of the chest and lumbar spine 
were normal.

Lay statements were submitted that documented the lay 
writer's belief that the appellant had no back or neck 
problems prior to service and that his current back and neck 
problems were attributable to the inservice motor vehicle 
accident.

A VA examination was conducted in October 1987.  The 
appellant reported pain in the cervical and interscapular 
area that radiated into the muscles in both shoulders and 
lumbar pain that sometimes radiated into the posterior aspect 
of both legs.  The diagnosis rendered was pain in the 
cervical and lumbar spine with a normal physical examination 
and X-ray findings.

In October 1991 VA Medical Center records the appellant 
reported chronic low back pain since a motor vehicle 
accident.

March 1994 records documented a diagnosis of cervical 
arthritis.

On VA neurological examination in May 1995, the appellant 
reported multiple trauma in the inservice motor vehicle 
accident with head and neck injuries.  The impression was of 
chronic cervical and lumbar arthritis without evidence of 
radiculopathy or myelopathy.  His symptoms were 
disproportionate to the minimal findings on examination.  In 
the orthopedic examination he reported a neck and back injury 
along with other injuries as a result of the motor vehicle 
accident.  He reported constant neck, back and shoulder pain.  
Under the heading of intra-articular involvement it was 
indicated that he might have developed post-traumatic 
arthritis.  No back or neck diagnosis was offered.

In order to determine whether the appellant has submitted new 
and material evidence, the Board must consider the basis of 
and the reasons for the previous denials.  Service connection 
for a back and neck injury was previously denied on the basis 
that competent medical evidence that the inservice motor 
vehicle accident had resulted in a back or neck injury had 
not been presented.  Inservice records as well a medical 
examinations close in time to service had failed to find a 
back or neck injury that was attributable to the motor 
vehicle accident.  The only link between the back and neck 
complaints was made by the appellant or by his lay witnesses.

The evidence submitted in support of the petition to reopen 
the claim consisted of the following:

A VA general medical examination was conducted in July 1997 
at which time the appellant was complaining of back pain.  No 
abnormalities were noted on examination of the upper or lower 
extremities or back and no back or neck diagnoses were 
offered.  X-ray examination of the cervical spine in March 
1998 was negative.  

In support of his petition to reopen his claim, the appellant 
submitted numerous statements reiterating his contention that 
he had a spine, neck disability with arthritis that was 
attributable to the inservice motor vehicle accident.

The evidence submitted in support of the petition to reopen 
the claim for service connection for residuals of a back and 
neck injury fails to cure the evidentiary defects that 
existed at the time of the August 1995 rating decision.  
There remains no competent medical evidence that the 
inservice motor vehicle accident resulted in a back or neck 
injury.  Any comments in the reports from the VA examinations 
or in the medical records are merely the appellant's reports 
of history and are duplicative of his previous assertion that 
the motor vehicle accident resulted in back and neck 
injuries.  The evidence submitted in support of the petition 
to reopen the claim consists of continued complaints of back 
and neck pain attributed only by the appellant to the 
inservice accident.  Although these complaints are new in 
that they are contained in documents not previously before 
the RO, they are not material in that they are identical to 
his previous contentions of record at the time of the prior 
final denial.  No competent medical evidence of current back 
or neck disability that is attributable to the inservice 
motor vehicle accident has been presented.  No competent 
medical evidence that rebuts the inservice and immediately 
post-service findings of no back or neck residuals from the 
accident has been presented.  In the absence of new and 
material evidence to support his petition, the petition to 
reopen the claim for service connection for residuals of a 
back and neck injury is denied.


ORDER

Service connection for a bilateral eye disability, a kidney 
disability, damage to testicles and edema in both legs is 
denied.  A compensable evaluation for service connected 
fracture of the right and left mandible, facial scars, and 
for scars of the left hand, left shoulder and left elbow is 
denied.  The petition to reopen the claim for service 
connection for residuals of a back and neck injury is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

